Citation Nr: 1733380	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction)).  

Historically, on July 8, 2008, the Veteran filed claims for increased ratings for service-connected cervical and lumbar spine disabilities which he appealed to the Board. During the appeal period, in October 2010, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) alleging unemployabity due to service-connected disabilities - including the neck and back disabilities on appeal - since September 30, 2009. However, it was later reported that the Veteran earned $6,500 in 2008, $17,300 in 2009, no income from 2010 through 2012, $7,100 in 2013 and $23,500 in 2014. Thus, the issue of entitlement to TDIU extending to July 8, 2008 is potentially before the Board. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In December 2014, the Board denied the increased rating claims for the service-connected cervical and lumbar spine disabilities as well as entitlement to TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC), but only to the TDIU issue. In a memorandum decision dated June 2016, the CAVC vacated the decision denying TDIU and remanded the issue to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board has also considered documentation included in the Virtual VA system in reaching the determination below. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As noted in the INTRODUCTION, the issue of entitlement to TDIU extending to July 8, 2008 is potentially before the Board.  The Veteran's lumbar spine disability with bilateral lower extremity radiculopathy and cervical strain stem from the same injury in service. His depressive disorder has been deemed proximately due to his low back disability. These disabilities combine for a 60 percent rating effective April 28, 2006 and, as they are from the same etiology, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) for the entire appeal period.

"Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a). Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, and may also be held to exist, on a facts-found basis including but not limited to employment in a protected environment - such as a family business or sheltered workshop - when earned annual income exceeds the poverty threshold. Id. Consideration shall be given in all claims to the nature of the employment and the reason for termination.

As such, "a veteran can establish marginal employment either by demonstrating an income less than the poverty threshold established by the U.S. Census Bureau or by the facts of his particular case." Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016). The CAVC has held that VA has not sufficiently defined what constitutes employment in a protected environment. Cantrell v. Shulkin, 28 Vet. App. 382 (2017)

The Board requires clarification as to the Veteran's income between July 2008 and September 30, 2009. In his original VA Form 21-8940, the Veteran reported the following work history: Maximedia as an account manager from January 2005 to April 2006 wherein he worked 40 hours a week and earned $40,000 a month based on commission; Brinks Home Security as a security consultation from May 2006 to February 2008 working 40+ hours per week and earning $40,000 a month based on commission; Visual Management Services as a security consultant from March 2008 to December 2008 working 40+ hours per week and earning $35,000 a month based on commission; G.W. Equity as a business advisor from October 2008 to January 2009 working 40+ hours per week and earning $30,000 a month; and Texas Neighborhood Services working as a case manager working 40+ hours per week and earning $24,500 a month.

While the Veteran's report of "monthly income" seems to be unintentionally misstated, the Veteran nonetheless appeared to report near steady income from May 2006 to September 2009. However, an April 2017 private employability evaluation states that a Social Security Earnings statement documents wages of $6,500 for the year 2008, $17,300 for the year 2009, no earnings between 2010 and 2012, $7,100 for the year 2013 and $23,500 for the year 2014. In order to address the "substantially gainful employment" standard, the Board requires further clarification as to the exact dates and amounts of income during the appeal period. 

The Board next observes that, currently, the Veteran is engaged in substantially gainful employment but has had periods of unemployment during the appeal period. VA's General Counsel has held that TDIU could be awarded based on a temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. VAOPGCPREC 5-2005 (Nov. 25, 2005). However, it was further noted that not every period of inability to work would establish an inability to pursue a substantially gainful occupation. In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, VA's General Counsel indicated that it was reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment. Additionally, the fact that the schedular ratings are intended to compensate for considerable periods of time lost from work strongly suggested that VA did not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability.

The April 2017 private evaluation states that, due to service-connected limitations involving driving, sitting, walking, bending and lifting combined with service-connected symptoms, the Veteran was physically and mentally unable to perform substantially gainful employment consistent with his education and vocational history until he improved his skills and education. It is reported that his current employer provides accommodations, including work schedule flexibility and working from home when necessary. It is still unclear, however, the amount of time the Veteran engages in sitting, standing, walking etc., in his current vocation. The Veteran should be scheduled for appropriate examination to determine his workplace limitations due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder complete VA treatment records since October 2012, his complete VA Vocational and Rehabilitation folder and any records related to his participation in a work study program for a Veterans Center.

2. Contact the following employers via VA Form 21-4192 (Request for Employment Information In Connection With Claim for Disability Benefits) for clarification of the Veteran's employment information:
* Maximedia in Virginia Beach, VA as an account manager from approximately January 2005 to April 2006;
* Brinks Home Security in Chesapeake, VA as a security consultation from approximately May 2006 to February 2008;
* Visual Management Services in Toms River, NJ as a security consultant from approximately March 2008 to December 2008;
* G.W. Equity in Dallas, TX as a business advisor from approximately October 2008 to January 2009;
* P.C.I. Health Training Center in Dallas, TX as an admissions advisor from approximately October 2013 to November 2014;
* ResCare in Dallas, TX as a job developer from approximately November 2014 to January 2016; and
* Citizens Development Center in Dallas, TX as a case manager from approximately January 2016 to the present.

3. Schedule the Veteran for appropriate VA examination(s) to evaluate the workplace limitations due to his service-connected major depressive disorder, cervical spine, lumbar spine, bilateral lower extremity radiculopathy, and migraine headache disabilities. The examiner(s) is/are requested to identify the Veteran's current workplace limitations in activities in completing an 8-hour workday due to activities such as standing, sitting and walking, concentrating etc., and identify any current workplace accommodations for such disabilities as well as amount of leave used for these disabilities. The examiner(s) is/are requested to provide opinion as to whether there has been any significant improvement or worsening of the Veteran's workplace limitations since July 2008.

4. Thereafter, readjudicate the claim. The AOJ is advised of the Board's determination that the schedular criteria for entitlement to TDIU have been met since July 2008.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

